 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF CALIFORNIA
 8                                AT SACRAMENTO
 9
10 MILLER MARITAL DEDUCTION                      No. 2:16-cv-01883-SB
11 TRUST, by and through its trustees, Helen
12 Miller and James Morris; and HELEN            ORDER GRANTING MOTION
13 MILLER, an individual,                        FOR ATTORNEYS’ FEES;
14        Plaintiffs,                            CLOSING FILE
15               v.
16 ESTATE OF MARK B. DUBOIS, et al.,
17         Defendants.
18        Before the Court is Plaintiffs’ Motion for Attorney’s Fees Against Dorothy
19 Calhoun, ECF No. 139. The Court recently granted default judgment in favor of
20 Plaintiffs against Dorothy Calhoun. See ECF No. 136. Plaintiffs now request an
21 award of reasonable attorneys’ fees for work in prosecuting this action against
22 Dorothy Calhoun. The Court finds good cause to grant Plaintiffs’ motion.
23        IT IS HEREBY ORDERED:
24        1. Plaintiffs’ Motion for Attorney’s Fees Against Dorothy Calhoun, ECF
25           No. 139, is GRANTED. Plaintiffs are awarded attorneys’ fees in the
26           amount of $98,645.00.
27
28
     ORDER GRANTING MOTION FOR ATTORNEYS’ FEES; CLOSING
     FILE ^ 1
 1        2. The parties’ Request for Dismissal of Mary DuBois, ECF No. 140, is
 2           ACCEPTED and ENTERED into the record. All claims by and against
 3           Defendant Mary DuBois are DISMISSED without prejudice, and
 4           without costs or fees.
 5        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 6 this Order, provide copies to counsel, and close the file.
 7        DATED this 22nd day of August 2019.
 8
 9                                          _______________________________
10                                                  Stanley A. Bastian
                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION FOR ATTORNEYS’ FEES; CLOSING
     FILE ^ 2
